Citation Nr: 0620465	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-35 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for injury to the left scapula 
and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from June 1955 to January 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran and his spouse testified before the undersigned 
at a Board hearing in April 2006.  A transcript of that 
hearing has been associated with the claims folder.

The issue of service connection for injury to the left 
scapula and back is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a left scapula 
condition in a November 1986 rating decision; the veteran did 
not initiate an appeal upon notice of that denial.

2.  Evidence received since the April 1986 rating decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1986 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  New and material evidence has been received since the 
November 1986 rating decision to reopen a claim for service 
connection for injury to the left scapula and back.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his original claim for service 
connection for a left scapula condition in October 1986.  The 
RO denied service connection for the condition in a November 
1986 rating decision.  It notified the veteran of that denial 
but he did not initiate an appeal.  Therefore, the RO's 
decision of November 1986 is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board notes that the veteran most recently filed to 
reopen his claim in August 2003, although the RO denied this 
claim in a February 2004 rating decision due to failure to 
submit new and material evidence.  

The RO originally denied service connection for a left 
scapula condition in its November 1986 rating decision 
because it found no nexus linking the veteran's condition to 
his active service from June 1955 to January 1959.  Evidence 
at the time of the November 1986 rating decision consisted of 
the veteran's service medical records which contained record 
of an in-service back injury that was considered acute and 
transitory, as well as a March 1964 private physician's 
letter in which the veteran reported experiencing recurring 
headaches after sustaining his in-service back injury.  

Evidence received since the November 1986 decision consists 
of a December 2003 letter from the veteran's brother which 
alleges the veteran sought private medical treatment for his 
back injuries upon his discharge in January 1959, as well as 
private and VA medical treatment records and testimony 
generated from two separate hearings.  

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the November 1986 rating decision.  Specifically, the 
letter from the veteran's brother establishes at least an 
alleged relationship between the back disorder and a service-
connected disability.  Furthermore, VA outpatient treatment 
records from 1997 state the cause of the back pain, as 
reported by the veteran, is an injury sustained during in-
service tank training.  As new and material evidence has been 
received, the claim is reopened.  38 U.S.C.A. § 5108.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with statutory 
duty and notice requirements.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  In the event any 
noncompliance is found, given the favorable disposition of 
the appeal, the Board finds that any defect in notice or 
assistance is not prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

As new and material evidence has been received, the claim for 
service connection for injury to the left scapula and back is 
reopened.  To that extent, the appeal is granted.  


REMAND

As discussed above, the claim for service connection for 
injury to left scapula and back is reopened.  However, before 
addressing the merits of the claim, the Board finds that 
additional development is required. 

Review of a December 1996 VA lumbar spine examination reveals 
that, although the examiner diagnosed the veteran with 
various back conditions, he did not opine as to the etiology 
of these diagnosed conditions.  The Board believes such 
medical opinion should be obtained under the U.S. Court of 
Appeals for Veterans Claims (Court) decision in McLendon v. 
Nicholson, No. 04-0185 (U.S. Vet. App. June 5, 2006) 
(discussing circumstances when a VA examination is required). 

In addition, the veteran, who has been bound to a wheelchair 
for nearly three years due to his current back condition, 
revealed the existence of medical records complied by the 
Social Security Administration in assessing his eligibility 
for benefits.  However, these records are not associated with 
the claims folder.  The Board observes that it is the VA's 
duty to obtain federal records pertaining to the veteran's 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
records from the Social Security 
Administration concerning his claim for 
disability benefits.  The RO should 
request copies of any disability 
determinations and all associated medical 
records.  

2.  The RO should then arrange for the 
veteran to be scheduled for a VA 
examination to determine the etiology of 
his injury to the left scapula and back.  
The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

The examiner is asked to review the 
claims folder, to include all service 
medical records and private medical 
statements.  Based on findings from the 
examination and review of the record, the 
examiner is asked to offer an opinion as 
to whether it is as least as likely as 
not that the veteran's current injury to 
the left scapula and back is related to 
service from June 1955 to January 1959.  
The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include an 
explanation for all opinions provided.  
If the examiner is unable to offer any 
opinion without resorting to speculation, 
the report should so state.  

3.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issue of 
entitlement to service connection for a 
lumbar spine disorder, diagnosed as 
lumbar vertebral degenerative disc 
disease with scoliosis and osteophyte 
formation.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


